Order modified and motion granted by striking therefrom the following items, viz., payments made by defendants; agreements for extra work; defendants’ entry into possession of the house; the bonding of the mechanic’s lien referred to in paragraph 7 of the answer; the action of Cranston Woodworking Company on said lien; defendants’ *886residence in the house of their son-in-law prior to completion of their house, and the storage of their furniture in the garage; defendants’ satisfaction with their house when they took possession thereof, and as so modified affirmed, without costs. No opinion. Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ., concur. Settle order on notice.